DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Status
	Claims 1-8 are pending.


Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because:
It contains implied phrases, e.g. the “disclosure provides” (line 1).
Correction is required.  See MPEP § 608.01(b).

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: --Electric Oil Pump Having Temperature Sensors On A Circuit Board and A Transmission To Execute Energization Prohibition Control Of the Pump--.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

Such claim limitation(s) is/are:
“a hydraulic driving force transmission mechanism” in Claim 1, line 2. 
“a power supply control part” in Claim 1, line 7.
“a first temperature detection device” in  Claim 1, line 9.
“a second temperature detection device” in Claim 1, line 10.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Objections
Claims 1-8 are objected to because of the following informalities:  
Recitation of “the driving force transmission mechanism” in Claim 1, lines 3, 9 and 10 (three places) and in Claims 6-8, lines 2 and 6 (two places, each), would be clearer if rewritten as --the hydraulic driving force transmission mechanism-- (see Claim 1, line 2).
	  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 5-8 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
For purposes of examination the proposed readings will be assumed unless otherwise stated.
Claims 5-8, line 2, recitation of “supplying an oil pressure” is not clear in context.  It is unclear if this is the same “an oil pressure” as in Claim 1, line 3.  These limitations would be clearer if rewritten as “supplying the oil pressure”.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 are rejected under 35 U.S.C. 102(a1) as anticipated by Okamoto JP2012057688 (this reference and the translation can be found in the IDS of 06/23/2021) or, in the alternative, under 35 U.S.C. 103 as obvious over Yamamoto et al. US Pub. 2017/0082104. 

With respect to Claim 1, Okamoto discloses a power supply controller 51/52/82 (see Figure 2), controlling supply of electric power (see machine translation, Paragraph 0016, lines 1-4) to an electric oil pump 8/81 in a vehicle (see machine translation, Paragraph 0001, lines 1-3), which comprises a hydraulic driving force transmission mechanism 4 (interpreted under 112(f) as a transmission, see Paragraph 0019, line 6, as published) transmitting a driving force to a drive wheel (see machine translation, Paragraph 0010, lines3-4), and the electric oil pump 8/81 supplying an oil pressure (see machine translation, Paragraph 0013, lines 1-3) to the driving force transmission mechanism 4, the power supply controller 51/52/82 comprising: an electric oil pump control part 82 (it is noted that “control part” is not interpreted under 112(f) because sufficient structure, i.e. a circuit board is recited in the claim) comprising a circuit board (“the component”, see machine translation, Paragraph 0025, lines 1-12) and controlling an operation (see machine translation, Paragraph 0016, lines 1-4) of the electric oil pump 8/81; a power supply control part 51 (interpreted under 112(f) as a control unit see Paragraph 0019, lines 11-12 and Paragraph 0035, lines 1-3) controlling power supply (Paragraph 0016, lines 1-4) to the electric oil pump control part 82; a first temperature detection device (interpreted under 112(f) as a “board temperature sensor“, see Paragraph 0019, lines 13-14, as published; Okamoto disclose that instead of using the current to determine the temperature of the drive circuit, the temperature of the drive circuit can be determined, see machine translation, Paragraph 0025, lines10-12) detecting a temperature (Paragraph 0025, lines 1-12) of the circuit board (“the component”, see machine translation, Paragraph 0025, lines 1-12); and a second temperature detection device 83 (interpreted under 112(f) as a “oil temperature sensor“, see Paragraph 0019, lines 15-16, as published) provided in the driving force transmission mechanism 4 and detecting a temperature (Paragraph 0018, lines 3-4 and Paragraph 0040, lines 11-12) of a working oil (“oil”) in the driving force transmission mechanism 4 as an oil temperature (“oil temperature”, see machine translation, Paragraph 0018, line 3), wherein the power supply control part 51 executes energization prohibition control (“fail safe control”, see machine translation, Paragraph 0018, line 6) for prohibiting power supply (“stopping”, see machine translation, Paragraph 0026, line 6) to the electric oil pump control part 82 when the temperature of the circuit is board (“the component”, see machine translation, Paragraph 0025, lines 1-12) detected by the first temperature detection device (see machine translation, Paragraph 0025, lines10-12) exceeds a predetermined first threshold temperature (“limit temperature”, see machine translation, Paragraph 0025, line 12), and executes cancellation determination (see step S33, in Figure 3) for determining whether to cancel (“returned to drive”, see machine translation, Paragraph 0040, lines 7-8) the energization prohibition control (“fail safe control”, see machine translation, Paragraph 0018, line 6) based on the oil temperature (see machine translation, Paragraph 0040, lines 7-12) detected by the second temperature detection device 83 during execution (when pump 8 is stopped, see machine translation, Paragraph 0040, line 1) of the energization prohibition control (“fail safe control”, see machine translation, Paragraph 0018, line 6).
	With respect to the limitations directed towards “a first temperature detection device detecting a temperature of a circuit board” although Okamoto discloses a first temperature detection device (interpreted under 112(f) as a “board temperature sensor“, see Paragraph 0019, lines 13-14, as published; Okamoto disclose that instead of using the current to determine the temperature of the drive circuit, the temperature of the drive circuit can be determined, this requires some form of a determination device, see machine translation, Paragraph 0025, lines10-12) detecting a temperature (Paragraph 0025, lines 1-12) of the circuit board (“the component”, see machine translation, Paragraph 0025, lines 1-12), Okamoto does not explicitly disclose a temperature sensor on a circuit board.  Yamamoto et al., disclosing an electric oil pump (P) for a vehicle (Paragraph 0018, lines 1-5), specifically teach a first temperature detection device (TS) detecting a temperature (Paragraph 0032, lines 1-2) of a circuit board 21.  Yamamoto et al. teach the temperature detection device on the circuit board advantageously improved the accuracy of the temperature detection (Paragraph 0034, lines 7-9).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used temperature sensor detecting a temperature of the circuit board as taught by Yamamoto et al., in the pump disclosed by Okamoto, to have advantageously improved the accuracy of the temperature detection.  This simple combination is only using the circuit board and temperature sensor taught by Yamamoto et al. for the “component” and the means to determined temperature of the drive…circuit” disclosed by Okamoto (see Paragraph 0025, line 11).

With respect to Claim 2, as it depends from Claim 1, Okamoto discloses a storage part (“memory”, see machine translation, Paragraph 0028, lines 1-2) storing whether the energization prohibition control (“fail safe control”, see machine translation, Paragraph 0018, line 6) has been executed in a state (see machine translation, Paragraph 0040, lines 1-12) where power supply to the electric oil pump control part 82 is stopped (see machine translation, Paragraph 0040, line 1) as energization prohibition control information (α), wherein the power supply control part 51 determines whether to execute the energization prohibition control (“fail safe control”, see machine translation, Paragraph 0018, line 6) based on the energization prohibition control information (α) when power supply (Paragraph 0016, lines 1-4) is restarted (the pump is restarted when α is greater than β, see machine translation, Paragraph 0040, lines 1-12) after power supply (Paragraph 0016, lines 1-4) to the electric oil pump control part 82 is stopped (see machine translation, Paragraph 0040, lines 1-12).


Claims 5-6 are rejected under 35 U.S.C. 102(a1) as anticipated by Okamoto or, in the alternative, under 35 U.S.C. 103 as obvious over Yamamoto et al. (both mentioned previously), in further view of Yoshitani et al. US 9,777,828.

With respect to Claims 5 and 6, as they depend from Claims 1, and 2, respectively, although Okamoto discloses most of the limitations of the claim, including an electric oil pump 8/81 supplying an oil pressure (see machine translation, Paragraph 0013, lines 1-3) to the driving force transmission mechanism 4, Okamoto/Yamamoto et al. are silent on an oil pressure supply device supplying an oil pressure to the driving force transmission mechanism is provided, the oil pressure supply device comprises the electric oil pump and another oil pump provided on an upstream side of the electric oil pump, and the electric oil pump further pressurizes an oil pressure supplied from the another oil pump and supplies the oil pressure to the driving force transmission mechanism.  Yoshitani et al. disclosing a travel drive mechanism 2, specifically teach an oil pressure supply device 11/5 supplying an oil pressure to a driving force transmission mechanism 6/7 is provided, the oil pressure supply device 11/5 comprises an electric oil pump 11 (Column 6, lines 37-38) and another oil pump 5 provided on an upstream side (22, Column 6, lines 40-44) of the electric oil pump 11, and the electric oil pump further pressurizes (Column 6, lines 57-60) an oil pressure (see 13 in line 21, in Figure 1) supplied from the another oil pump 5 and supplies the oil pressure (see14 in Figure 1) to the driving force transmission mechanism 6/7.  Yoshitani et al. teach the oil pressure supply device advantageously reduced the power consumed by the electric pump (Colum 8, lines 43-58). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used the oil pressure supply device taught by Yoshitani et al., in the pump disclosed by Okamoto, to have advantageously reduced the power consumed by the electric pump.
This simple modification is only adding the another pump upstream of the electric pump disclosed by Okamoto.  The other pump disclosed by Okamoto is not effected by the combination and the function of Okamoto is unaltered except the electric pump now uses less power.
Also, it is noted, that the term “”an oil pressure supply device” is not interpreted under 112(f) because the claims recite sufficient structure i.e. “the electrical oil pump and another oil pump” to accomplish the function, i.e. “supplying”.


Allowable Subject Matter
Claims 3-4 would be allowable if rewritten to overcome the objections, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 7-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
With respect to Claim 3, the prior art of record, does not disclose or make obvious a power supply controller, controlling supply of electric power to an electric oil pump in a vehicle, which comprises a hydraulic driving force transmission mechanism transmitting a driving force to a drive wheel, and the electric oil pump supplying an oil pressure to the hydraulic driving force transmission mechanism, the power supply controller comprising: an electric oil pump control part comprising a circuit board and controlling an operation of the electric oil pump; a power supply control part controlling power supply to the electric oil pump control part; a first temperature detection device detecting a temperature of the circuit board; and a second temperature detection device provided in the hydraulic driving force transmission mechanism and detecting a temperature of a working oil in the hydraulic driving force transmission mechanism as an oil temperature, wherein the power supply control part executes energization prohibition control for prohibiting power supply to the electric oil pump control part when the temperature of the circuit board detected by the first temperature detection device exceeds a predetermined first threshold temperature, and executes cancellation determination for determining whether to cancel the energization prohibition control based on the oil temperature detected by the second temperature detection device during execution of the energization prohibition control; but more specifically,
wherein the power supply control part cancels the energization prohibition control when the oil temperature drops below a predetermined second threshold temperature lower than the first threshold temperature and an integrated value of a difference obtained by subtracting the oil temperature from the second threshold temperature exceeds a predetermined value in the cancellation determination. 
With respect to Claims 4 and 7-8, their pendency on Claim 3 make them allowable.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Okamoto US 9,039,383 teaches a controller for an electric oil pump. 
Kigure US 8,801,391 teaches an electric oil pump with diagnosis control.
Suzuki US 9,701,204 teaches an in-wheel drive motor with temperature sensors.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P. SOLAK whose telephone number is (571)272-8341.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba who can be reached at 469 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Timothy P. Solak
/tps/
Art Unit 3746
07/14/2022

/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746